Exhibit 10.4

TRANSITION AGREEMENT

I. RECITALS

A. This AGREEMENT, which is effective on the EFFECTIVE DATE, is by and between
Newmont International Services Limited and Guy Lansdown (hereinafter
“EMPLOYEE”).

B. In consideration of the promises contained in this AGREEMENT, NEWMONT and
EMPLOYEE agree as follows:

II. DEFINITIONS

The following definitions shall be applicable for the purposes of only this
AGREEMENT:

A. “AGREEMENT” means this Transition Agreement.

B. “CLAIMS” means any debt, obligation, demand, application for attorneys’ fees
and/or dispute resolution costs, cause of action, judgment, controversy or claim
of any kind whatsoever between EMPLOYEE and NEWMONT, whether arising under
common law or statute, including but not limited to claims for breach of
contract (express or implied), quasi-contract, promissory estoppel, tort, fraud,
misrepresentation, discrimination or any other legal theory; disputes relating
to the employment relationship between the parties, termination thereof, or the
interpretation of this AGREEMENT; any and all debts, obligations, claims,
demands, compensation, or rights under the company’s employee benefit plans;
claims under Title VII of the Civil Rights Act of 1964, as amended; claims under
the Civil Rights Act of 1991; claims under the Family and Medical Leave Act of
1993; claims under the Age Discrimination in Employment Act of 1967, as amended;
claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; claims under
the Americans with Disabilities Act of 1990, as amended; claims under the
Employee Retirement Income Security Act of 1974, as amended; claims under the
Worker Adjustment and Retraining Notification Act; or any other applicable
federal, state, or local statute or ordinance, excluding claims for workers’
compensation benefits and claims under the Fair Labor Standards Act of 1938, as
amended.

C. “EFFECTIVE DATE” means the first date upon which all of the following have
occurred: (1) EMPLOYEE has executed this AGREEMENT; (2) the revocation period,
if any, has expired without revocation by EMPLOYEE and; (3) the executed
agreement has been timely returned to Kelli McKeehan, Group Executive of Human
Resources, Newmont, 6363 South Fiddlers Green Circle, Greenwood Village, CO
80111.

D. “EMPLOYEE” means Guy Lansdown.



--------------------------------------------------------------------------------

E. “NEWMONT” means Newmont International Services Limited and any predecessor or
current or former subsidiary, parent, affiliated company, or successor of any of
them, or benefit plan maintained or participated in by any of them , and the
current and former directors, officers, employees, shareholders and agents of
any or all of them, unless otherwise specifically stated in this AGREEMENT.

III. COVENANTS

A. Transition Services. EMPLOYEE will continue his at-will employment with
NEWMONT until August 15, 2012 (“Transition Period”), in a position designed to
transfer EMPLOYEE’S duties as Executive Vice President of Discovery and
Development to the designated leadership of NEWMONT. During the Transition
Period, EMPLOYEE shall receive base salary at the same rate as EMPLOYEE’S base
salary as of March 1, 2012, and EMPLOYEE shall be entitled to benefits under the
health, welfare and retirement benefits of NEWMONT for which EMPLOYEE is
eligible pursuant to the terms of such plans. However, EMPLOYEE agrees that as
of the EFFECTIVE DATE of this AGREEMENT that he is not eligible for: 1)
severance benefits of any kind under the Executive Severance Plan of Newmont, or
any other severance plan of Newmont, and; 2) change of control benefits of any
kind under the Executive Change of Control Plan of Newmont or any other change
of control plan of Newmont.

B. Consideration for Transition Services. NEWMONT shall pay to EMPLOYEE: 1) a
one-time cash lump sum amount of $1,012,550 on January 15, 2013, and; 2) a
pro-rated (pro-rated to August 15, 2012) cash bonus determined according to the
terms of the Senior Executive Compensation Program (“SECP”), based upon actual
company performance for 2012 and target personal performance for 2012.

C. Employment Beyond Transition Period. On August 15, 2012, NEWMONT shall offer
to EMPLOYEE a part-time at-will position with NEWMONT for at least 8 hours per
week, or equivalent hours on an alternative schedule depending upon the nature
of the assigned work. NEWMONT shall collaborate with EMPLOYEE to assign work to
EMPLOYEE for the part-time position, including providing reasonable notice to
EMPLOYEE of assigned work and associated travel, and taking into consideration
commitments that EMPLOYEE has outside of NEWMONT. NEWMONT shall have the right
to determine the cash compensation for the offered part-time role, and EMPLOYEE
understands and agrees that the part-time at-will position shall not be eligible
for: 1) a cash bonus (presently known as Annual Incentive Compensation Program)
of any sort; 2) any kind of equity compensation, including but not limited to
performance leveraged stock units, strategic stock units, restricted stock
units, financial performance shares or stock options; 3) severance benefits of
any kind, including but not limited to benefits under the Executive Severance
Plan of Newmont and the Severance Plan of Newmont, and; 4) change of control
benefits of any kind under the Executive Change of Control Plan of Newmont or
any other change of control plan of Newmont. The part-time at-will offer of
employment will be eligible for all other health, welfare and retirement
benefits based upon the provisions of the applicable plan document.

 

- 2 -



--------------------------------------------------------------------------------

D. Treatment of Financial Performance Shares and Stock Options Granted as of
December 31, 2011. All financial performance shares and stock options granted to
EMPLOYEE as of December 31, 2011, shall continue to vest according to the terms
of the award agreement, as long as EMPLOYEE continues employment with NEWMONT.
If EMPLOYEE separates employment with NEWMONT for any reason other than cause,
as defined in the Executive Severance Plan of Newmont, before February 15, 2014,
NEWMONT shall apply the severance provision of the applicable equity award
agreement.

E. Treatment of Performance Leveraged Stock Units. With respect to performance
leveraged stock unit targets established in 2010, 2011 and 2012, EMPLOYEE shall
be entitled to actual payout of such awards at the end of the performance
period, if EMPLOYEE is employed at the time of payout with NEWMONT. If EMPLOYEE
separates employment with NEWMONT for any reason other than cause as defined in
the Executive Severance Plan of Newmont, before March 5, 2015, NEWMONT shall
apply the severance treatment to any outstanding performance leveraged stock
unit targets as stated in the SECP.

F. Health Insurance Benefits in the Event of Separation of Employment before
February 15, 2014. If EMPLOYEE separates employment with NEWMONT for any reason
other than cause, as defined in the Executive Severance Plan of Newmont, before
February 15, 2014, NEWMONT shall pay EMPLOYEE’S costs for Consolidated Omnibus
Reconciliation Act (“COBRA”) coverage for the remaining period of time up to
February 15, 2014, if EMPLOYEE elects COBRA.

G. Alternative Employment after August 15, 2012. If EMPLOYEE accepts the offer
of part-time employment with NEWMONT after August 15, 2012, and EMPLOYEE wants
to accept employment or conduct consulting with any non-NEWMONT entity, EMPLOYEE
shall provide a written request to NEWMONT specifying the proposed arrangement,
nature of work and entity for which EMPLOYEE would work or consult. NEWMONT
shall have the right to either grant or deny EMPLOYEE the right to accept the
alternative employment or consulting, while maintaining continued employment
with NEWMONT. NEWMONT’S decision shall be based upon its reasonable discretion,
but in no event shall NEWMONT be required to grant EMPLOYEE the right to accept
employment or consulting with a competitor of NEWMONT or if EMPLOYEE’S request
presents a conflict of interest for EMPLOYEE, as determined in the reasonable
discretion of NEWMONT.

H. Release of Claims By EMPLOYEE. As a material inducement to NEWMONT to enter
into this AGREEMENT, EMPLOYEE, as a free and voluntary act, hereby forever
releases and discharges NEWMONT from, and covenants not to sue NEWMONT for,
CLAIMS which EMPLOYEE might have or assert against NEWMONT (1) by reason of
EMPLOYEE’S employment by NEWMONT and all circumstances related thereto up to the
EFFECTIVE DATE of this AGREEMENT; or (2) by reason of any other matter, cause or
thing whatsoever which may have occurred between EMPLOYEE and NEWMONT prior to
the EFFECTIVE DATE of this AGREEMENT, excluding claims regarding EMPLOYEE’s
vested Pension or Savings Plan benefits.

 

- 3 -



--------------------------------------------------------------------------------

IV. ADDITIONAL PROVISIONS

A. Severability. In case any one or more of the provisions of this AGREEMENT
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired. Further, any provision
found to be invalid, illegal or unenforceable shall be deemed, without further
action on the part of the parties hereto, to be modified, amended and/or limited
to the minimum extent necessary to render such clauses and/or provisions valid
and enforceable.

B. Entire Agreement. This AGREEMENT supersedes all prior written and verbal
promises and agreements between the parties. This AGREEMENT constitutes the
entire agreement between the parties and may be amended, modified or superseded
only by a written agreement signed by both parties. No oral statements by any
employee of NEWMONT shall modify or otherwise affect the terms and provisions of
this AGREEMENT.

C. Governing Law. This AGREEMENT shall be construed in accordance with the laws
of the State of Colorado.

D. No Admission of Liability. NEWMONT denies that it has taken any improper
action against EMPLOYEE in violation of any federal, state, or local law or
common law principle. The parties agree that this AGREEMENT shall not be
admissible in any proceeding as evidence of any improper conduct by NEWMONT.

E. Free and Voluntary Act. This release means, in part, that EMPLOYEE gives up
all rights to damages and/or money based upon any claims against NEWMONT of age
discrimination that arise through the date this AGREEMENT is signed. EMPLOYEE
acknowledges that EMPLOYEE has been given at least twenty-one (21) days to
consider this AGREEMENT and that EMPLOYEE has been advised to consult with an
attorney prior to signing this AGREEMENT. EMPLOYEE may waive the balance of the
twenty-one (21) day consideration period by signing this AGREEMENT sooner.
EMPLOYEE further acknowledges that by law EMPLOYEE has the right to revoke (that
is, cancel) this AGREEMENT within seven (7) calendar days of signing it. To be
effective, EMPLOYEE’S revocation must be in writing and tendered to Kelli
McKeehan, Group Executive of Human Resources, Newmont, 6363 South Fiddlers Green
Circle, Greenwood Village, CO 80111, either by mail or by hand delivery within
the seven (7) day period. If by mail, the revocation must be: 1) postmarked
within the seven (7) day period; 2) properly addressed; and 3) sent by Certified
Mail, Return Receipt Requested. In the event that EMPLOYEE exercises this right
to revoke, EMPLOYEE agrees to return to NEWMONT any and all sums paid to
EMPLOYEE in consideration of the AGREEMENT.

 

- 4 -



--------------------------------------------------------------------------------

F. No Other Representations. EMPLOYEE acknowledges that no promises or
representations have been made to induce EMPLOYEE to sign this AGREEMENT other
than as expressly set forth herein and that EMPLOYEE has signed this AGREEMENT
as a free and voluntary act.

THIS IS A RELEASE – BY SIGNING, YOU ARE ACKNOWLEDGING THAT YOU

HAVE READ, UNDERSTAND, AND AGREE TO THE TERMS SET FORTH

ABOVE. BEFORE SIGNING YOU SHOULD READ CAREFULLY

AND CONSULT WITH AN ATTORNEY

 

NEWMONT      EMPLOYEE By:  

/s/ William N. MacGowan

    

/s/ Guy Lansdown

Title:   EVP, Human Resources      Date:   May 18, 2012      Date: May 15, 2012

 

- 5 -